Citation Nr: 0116947	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-23 321	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2. Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by the RO which denied a TDIU rating and also 
denied the claim for special monthly compensation based on 
the need for regular aid and attendance or being housebound.  
The appeal also arises from a November 2000 RO decision, 
which denied an increased rating for PTSD, rated 50 percent 
disabling.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of no 
more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.

2.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.

3.  The veteran's service-connected disability does not 
prevent him from caring for his daily personal needs, and 
does not render him unable to protect himself from the 
hazards of daily living.

4.  The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2000).

3.  The criteria for special monthly compensation based on 
the need for aid and attendance or on account of being 
housebound are not met. 38 U.S.C.A. § 1114 (West 1991); 38 
C.F.R. §§ 3.350, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from June 1943 to 
September 1945.  His service medical records show that he 
injured his right knee.  While in service, he underwent 
surgery of the right knee and his knee was casted.

In September 1945, the RO granted service connection for a 
right knee disorder and assigned a 40 percent rating 
effective from September 1945.  The veteran underwent VA 
examination of his right knee in October 1947.  During the 
examination, the veteran stated that he worked as a shoe 
salesman.  Based on the October 1947 VA examination, in 
November 1947, the RO reduced the veteran's rating for a 
right knee disorder to 10 percent, effective from January 
1948.  In March 1987, the RO increased the veteran's rating 
for a right knee disorder to 20 percent, effective from June 
1986, and in May 1993, the RO increased the rating to 30 
percent, effective from July 1992.

VA outpatient treatment reports beginning in 1996 show that 
the veteran was treated for and diagnosed as having PTSD.  
The veteran underwent VA psychiatric examination in November 
1997.  During the examination, the veteran's service 
stressors and current psychiatric complaints were noted.  
Also recorded was the veteran's occupational history.  The 
examiner reported that the veteran completed high school and 
had two years of college.  The veteran reported that after 
his discharge from service he worked as a pharmacist for 20 
years and retired from that position in 1969.  Thereafter, he 
reported working in a machine shop for 10 years.  He stated 
that he retired completely approximately 10 years ago.  He 
reported he had been divorced since 1973.  He stated that he 
had three sons, one of which committed suicide.  Mental 
status examination showed that the veteran was alert, 
oriented, cooperative, and somewhat anxious.  His mood was 
depressed and his affect was anxious.  He had fair eye 
contact.  There was no psychomotor agitation or retardation.  
Thought processes were somewhat slowed but goal directed.  
His thought content was devoid of any current auditory or 
visual hallucinations.  There was no evidence of a delusion 
system.  He denied any current homicidal or suicidal 
ideations but it was noted that he had had recent suicidal 
ideations in the past.  His memory was fair for immediate 
recent and remote events.  He was unable to concentrate well 
enough to spell "world" backwards but he could interpret a 
proverb.  His intelligence was estimated in the average range 
and he had partial insight into his current condition.  The 
examiner diagnosed PTSD.  He was assigned a GAF score of 62.  
The examiner stated that the veteran's social adaptability 
and interaction with others was mildly disabling.  The 
examiner related that the veteran's flexibility, reliability 
and efficiency in an industrial setting were moderately 
disabling given his inability to tolerate stress.

The RO, in December 1997, granted service connection for PTSD 
and assigned a 30 percent rating, effective from April 1996.

A November 1998 VA psychiatric examination report notes that 
the veteran had numerous illnesses other than PTSD.  It was 
also reported that the veteran had chronic heart failure and 
that he had a pacemaker and defibrillator implanted.  It was 
also reported that the veteran could not leave his house or 
exercise.  He reportedly had shortness of breath.  During the 
examination, the veteran reported his psychiatric complaints, 
which included flashbacks and sleep disturbance.  His daily 
activities involved listening to music and watching TV.  
Mental status examination reveals the veteran was oriented to 
time, person, and place.  He spoke slowly.  He denied 
hallucinations and there was no evidence of delusion.  He did 
not appear particularly depressed or anxious.  The examiner 
diagnosed the veteran as having PTSD.  The examiner stated 
that the veteran's GAF score was 60 with moderate symptoms, 
some flattening of affect and depression.  It was reported 
that the veteran had meaningful personal relationships, but 
was quite isolated in part by his physical condition.  The 
veteran reported that his insomnia and flashbacks seemed to 
have gotten worse.  The examiner stated that he considered 
the veteran to be moderately disabled from his psychiatric 
disorder.

The Board, in an April 2000 decision, granted an increased 
rating to 50 percent for the service-connected PTSD.  In a 
July 2000 decision, the RO effectuated the increased rating 
from September 1998.

In May 2000, the veteran's representative filed a claim for a 
TDIU rating and also filed a claim for special monthly 
compensation due to being housebound or in need for regular 
aid and attendance.

In May 2000, the RO received a March 2000 VA examination for 
housebound status or permanent need for regular aid and 
attendance report.  The report shows that the veteran was 75 
years of age.  He was described as a dysphoric man in a 
wheelchair.  Examination of the upper extremity revealed he 
had no restriction with respect to grip, fine movements, and 
ability for self-feeding, to button clothing, shave and 
attend to the needs of nature.  With respect to the lower 
extremity, he had no restrictions pertaining to limitation of 
motion, atrophy, contractures or other interference.  
However, he was noted to have severe dyspnea on exertion.  He 
had no restriction of the spine, truck or neck.  He had no 
other pathology including the loss of bowel or bladder 
control, or the effects of advancing age, such as dizziness, 
loss of memory, or poor balance, affecting his ability to 
perform self-care, ambulate or travel beyond the premises of 
the home.  It was reported that the veteran was not able to 
walk without the assistance of another.  It was also reported 
that the veteran was able to leave his home and that he used 
a wheelchair for locomotion.  The examiner stated that the 
veteran was virtually housebound.  The diagnoses were severe 
chronic obstructive pulmonary disorder (COPD) and coronary 
artery disease.  The examiner stated that the veteran 
required the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care.

In May 2000, the RO received the veteran's formal application 
for increased compensation based on unemployability.  The 
veteran stated that his PTSD and right knee disorder 
prevented him from securing or following substantially 
gainful occupation.  He stated that he stopped working in 
1987 as a result of his right knee disorder.  He stated that 
in 1986 he worked as a machinist.  He reported that he had 
not tried to obtain employment since he became too disabled 
to work.  He stated that he had completed 4 years of college.

During a June 2000 VA examination, the veteran reported 
injuring his right knee in service.  He stated he had surgery 
of the knee and that his knee was casted.  He stated he now 
had right knee pain with weight bearing and that it felt 
unstable in the lateral direction.  He related that 
occasionally the knee would lock in flexion.  Physical 
examination of the right knee revealed that there was an 11.5 
cm scar on the medial aspect of the right knee.  He lacked 5 
degrees of being able to extend the right knee to neutral and 
he could flex to 110 degrees.  On valgus stress test of the 
right knee there was moderate instability with a clunk.  
There was 5 to 10 mm of anterior play in both knees on the 
Lachman test.  The posterior drawer test was negative.  He 
had moderate posterior medial joint line tenderness on the 
right.  He had moderate effusion but no crepitus.  The 
diagnosis was previous fracture involving the right knee with 
residual instability. X-ray studies of the right knee 
revealed that there was severe medial joint space narrowing 
with mild irregularity articulating medial joint surfaces.  
Mild varus deformity and mild degenerative changes of the 
patellofemoral and lateral joint compartments were noted.  
There was a small suprapatellar effusion.  There was no acute 
fracture injury seen.

The veteran underwent a VA psychiatric examination in 
September 2000.  The examiner noted the findings of a 
November 1998 VA psychiatric examination.  The examiner 
indicated that he was asked for a medical opinion on the 
veteran's employability status as well as whether or not he 
was confined to his dwelling or in need or aid and attendance 
due to service-connected disability.  The examiner stated 
that he could speak to the veteran's difficulties with PTSD, 
but could not speak to his medical difficulties other than to 
report what the veteran shared.  The examiner stated that the 
claims file was made available at the time of the evaluation.  
The examiner stated that when he questioned the veteran about 
what brought him to the examination today, the veteran stated 
that he had to have someone with him all the time.  He 
reported that he needed someone to give him a bath and to 
feed him.  The veteran related that he had a history of 
prostate difficulties, colon cancer, bronchial congestion, a 
knee condition (which resulted in him being in a wheelchair), 
and congestive heart failure.  He stated that he had a 
pacemaker and a defibrillator implanted.  The veteran related 
that since he was examined in 1998, he saw a doctor for 
medication once every three to four months.  

With respect to his social and occupational history, the 
veteran reported that he received a college degree in 
Pharmacy.  He stated that he had been retired since age 63 
due to his disabilities.  When questioned about his 
relationships with others, he reported that he was married 
and divorced approximately thirty years ago.  He suggested 
that he lived alone but had visiting angels take care of him 
and suggested that this was basically a group of people who 
helped him with his basic needs.  He stated he had two sons.  
He denied being close to one of them but suggested that he 
saw the other son once every two weeks for a few minutes.  He 
indicated that he saw two of his granddaughters daily and 
that he saw his grandson two to three times a week.  He 
stated that the granddaughter took care of all of his bills 
and that his grandson brought the groceries.  He indicated he 
had 5 to 6 friends that he saw several times a week.  He 
stated he spent his time listening to music, watching 
television and visiting with friends and grandchildren.  He 
also reported that he took naps. 

Mental status examination revealed the veteran was alert, 
oriented and attentive.  He appeared his stated age.  His 
mood appeared mildly dysphoric and his affect was 
constricted.  His speech was slow.  He appeared to become 
very easily winded with talking to the examiner, and he 
attributed this to his congestive heart failure.  There was 
no evidence of psychomotor agitation or retardation.  His eye 
contact was good and he was cooperative.  His thought 
processes were logical and coherent.  He denied any current 
auditory or visual hallucinations, but suggested that he had 
had visual hallucinations in the context of flashbacks.  
There was no evidence of delusional content.  He denied 
suicidal or homicidal ideations.  His memory was mildly 
impaired for immediate events, but was intact for recent and 
remote events.  He was able to concentrate well enough to 
spell "world" backwards, but was slow in doing so.  He was 
able to interpret a proverb.  His intelligence was estimated 
to be in the average range.  He had fair insight into his 
current condition.  

The examiner's diagnostic impression on Axis I was PTSD, Axis 
III revealed that the veteran had a history of prostate 
problems, colon cancer, knee problems, bronchial congestion, 
inability to ambulate without a wheelchair, congestive heart 
failure, and edema.  Axis IV revealed that the veteran had 
difficulties coping with physical and psychological problems.  
He was assigned a GAF score of 60.

The examiner stated that the veteran was exhibiting mild to 
moderate symptoms associated with PTSD, including vivid 
flashbacks, being easily disoriented, and having problems 
remembering recent events, but having a very good memory for 
past events related to his WWII experience.  He also 
described decreased sleep with frequent awakenings and 
suggested that he slept 3 to 4 hours a night.  He reported 
having nightmares about being shot at and seeing German 
soldiers.  The examiner reported that, in terms of the 
veteran's social adaptability and interactions with others, 
it appeared to be mildly impaired.  The examiner stated that 
the veteran's ability to maintain employment, and perform job 
duties in a reliable, flexible and efficient manner related 
to his PTSD appeared to be moderately impaired and with 
consideration of his physical limitations it would be much 
more severely impaired, as the patient appeared to be unable 
to even talk to this examiner without losing his breath.  The 
examiner estimated the veteran's level of disability to be in 
the definite range.  He stated that the veteran was capable 
of handling his own funds.

In October 2000, the RO continued the 30 percent rating for 
the right knee disorder with instability.  The RO granted a 
separate 10 percent rating for traumatic arthritis of the 
right knee with limitation of motion.  The RO continued the 
50 percent rating for PTSD, denied a TDIU rating and also 
denied the claim for special monthly compensation based on 
the need for aid and attendance or based on being housebound.  
The veteran's combined disability rating was increased to 70 
percent as a result of the RO's actions.

In October 2000, the veteran's representative submitted a 
notice of disagreement with the RO's denial of a TDIU rating 
and with the denial for special monthly compensation.  The RO 
issued the veteran a statement of the case pertaining to 
these issues in November 2000.

In an October 2000 statement a VA clinical psychologist 
stated that VA had treated the veteran for many years and 
that in his professional judgment, the veteran was 
unemployable due to his service-connected conditions, 
including PTSD.  He stated that the veteran's behavior, 
emotions, and cognition were unreliable and unpredictable.  
He states that this situation would not be acceptable for him 
to work on any regular day to day 40-hour a week job.  The 
examiner stated that the veteran was not able to tolerate 
stress without increasing PTSD symptoms.  He stated that he 
would estimate the veteran's current GAF score as 40.

In November 2000, the veteran submitted a substantive appeal 
pertaining to the issues of a TDIU rating and for the claim 
for special monthly compensation based on the need for 
regular aid and attendance or being housebound.

In November 2000, the RO denied the claim for an increased 
rating for PTSD, rated 50 percent, continued to deny a TDIU 
rating and the claim for special monthly compensation.  In 
November 2000, the RO received what the Board considers to be 
a notice of disagreement with the RO's denial of the claim 
for an increased rating for PTSD.  

The veteran, in December 2000, submitted another application 
for a TDIU rating.  On the application, the veteran reported 
that he last worked in 1987 in the field of machine tooling.  
He again reported that he completed 4 years of college.

In December 2000, the RO certified the issues on appeal to 
the Board to include a claim for an increased rating for 
PTSD, a claim for a TDIU rating and a claim for special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.

In December 2000, the RO received VA outpatient treatment 
records covering the period of August 2000 to December 2000.  
An August 2000 outpatient treatment report shows that the 
veteran reported for medication management.  The veteran 
reported that he was doing fairly well and that his sleep was 
fair.  He reported that he had no problematic side effects 
for psychotropics.  He reported that he had biweekly 
housekeeping services.  He stated that an aide visited him on 
Monday, Wednesday and Friday to bathe and shave him.  Mental 
status examination revealed the veteran was alert, attending, 
and cooperative.  He was neatly dressed and groomed.  He used 
a wheelchair.  His affect was mildly constricted.  His mood 
was slightly subdued.  His speech was at a slightly slowed 
rate and monotone.  He had mild retardation and no 
dysarthria.  His thought process was linear and goal 
directed.  He had no delusions or hallucinations.  He also 
had no suicidal or homicidal ideation.  His insight and 
judgment were good.  He was oriented to person, place, time 
and situation.  The assessment was PTSD stable.  

In August 2000, the veteran was also seen in the psychiatric 
mental hygiene clinic for supportive one-on-one counseling.  
The psychologist reported that the veteran related that he 
was notified that his disability compensation was raised for 
PTSD and that he had a [combined] rating of 70 percent.  The 
psychologist noted that the veteran's claim was still pending 
for unemployability and aid and attendance.  The veteran 
reported that he hoped he would be able to get someone to 
help him five days a week, instead of the current three days 
that he can now afford.  The veteran continued to be 
concerned about illnesses and how they affected him.  He was 
concerned about having intrusive thoughts and nightmares, 
anxiety, depression, irritability, and anger.  The examiner 
noted that the veteran had a representative assisting him 
with his claims.  The examiner diagnosed severe PTSD.  The 
examiner stated that the veteran was not able to work on any 
regular day to day, 40 hours per week job due to his service-
connected disabilities.  The plan was to have the veteran 
return for supportive long term 1-1 and for him to continue 
psychiatric treatment.

A November 2000 outpatient treatment reports notes that the 
veteran's problem list includes cataracts, coronary artery 
disease, hyperlipidemia, Alzheimer's disease, congestive 
heart disease, PTSD, Major depression, degenerative joint 
disease, cervical spondylosis without myelopathy and chronic 
obstructive pulmonary disease (COPD).  When seen by a VA 
psychologist in December 2000, it was reported that the 
veteran continued to suffer from PTSD symptoms.  He 
reportedly had sleep disturbance, occasional nightmares, 
anxiety periods, depression, intrusive thoughts, etc.  It was 
noted that the veteran still had to hire someone to care for 
him 3 days per week.  The veteran felt that VA should furnish 
him with aid and attendance.  The examiner noted that the 
veteran's claim was denied and that the veteran was appealing 
to the Board.  Mental status examination revealed the veteran 
was oriented times four.  His mood was serious to somber and 
his affect mood was congruent.  His memory, concentration, 
comprehension and at time judgment were affected by PTSD 
symptoms.  The diagnosis was severe PTSD unemployable and 
cardiac problems.  His GAF score in August 2000 was listed as 
48 and his current GAF score was listed as 44.  

In December 2000, the veteran was seen in the psychiatric 
geriatric care department for medication management.  During 
this visit, it was reported that the veteran's sleep was 
fair, his mood was generally euthymic and that his 
concentration was good.  He had no problematic side effects 
of psychotropics.  He stated that he lived in an apartment 
and that his housekeeper serviced him biweekly.  He stated 
that an aide visited on Monday, Wednesday and Friday to bathe 
and shave him.  The examiner that the veteran used a 
wheelchair.  Mental status examination revealed the veteran 
was alert, attending and cooperative.  He was neatly dressed 
and groomed.  His affect was mildly constricted and his mood 
was slightly subdued.  His speech was at a slightly slowed 
rate, and monotone.  He had mild retardation, and no 
dysarthria.  His thought process was linear and goal 
directed.  He had no delusions or hallucinations.  He had no 
suicidal or homicidal ideation.  His insight and judgment 
were good and his was oriented to person, place, time, and 
situation.  The assessment was stable PTSD and recurrent 
stable Major depression.

In January 2001, the veteran was issued a supplemental 
statement of the case on the issue of entitlement to an 
increased rating for PTSD, entitlement to a TDIU rating, and 
entitlement to special monthly compensation based on the need 
for aid and attendance or based on being housebound.


II.  Analysis

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with the during the pendency of 
this appeal.  In this regard, by virtue of the rating 
decision and statement of the case and supplemental statement 
of the cases, the veteran and his representative were given 
notice of the information and evidence necessary to 
substantiate his claims.  Moreover, the RO has made 
reasonable efforts to obtain all relevant records.  
Specifically, the information and evidence that has been 
associated with the claims file consist of the veteran's 
service medical records, postservice medical records, 
including VA examination and outpatient treatment reports and 
assertions made by the veteran and his representative in 
support of his claim.  The Board is unaware of any additional 
pertinent evidence, which is available in connection with 
this appeal.  Thus, under the circumstances of this case, the 
VA has satisfied its duties to notify and assist the veteran 
in this case.  Therefore, further development and further 
expending of VA's resources is not warranted.  Accordingly, 
the Board is satisfied that all relevant facts have been 
properly developed and no further VA assistance is required 
to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter, "VCAA"), including new 38 U.S.C.A. 
§ 5103A.  

A.  Increased rating for PTSD

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board finds it noteworthy to mention that in April 2000, 
the Board granted an increased rating to 50 percent for the 
service-connected PTSD.  That decision is final.  38 U.S.C.A. 
§ 7104.  The veteran now contends that his service-connected 
PTSD is more disabling than is reflected by his 50 percent 
rating.  The question currently before the Board is whether 
the evidence subsequent to the Board's decision, when taken 
in light of the previous evidence of record, demonstrates 
that the veteran is entitled to an increased rating for PTSD.  
In the instant case, a review of the evidence shows that the 
veteran's service-connected PTSD is no more than 50 percent 
disabling. 

Outpatient treatment reports and VA examination from 2000, 
show that the veteran's principal psychiatric complaints 
involves having nightmares, intrusive thoughts, anxiety, 
depression, anger, and sleep disturbance. 

With respect to the veteran's industrial history, the claims 
file shows that after his discharge from service, he worked 
as a shoe salesman.  Thereafter, he worked as a pharmacist 
for 20 years and retired from that position in 1969.  He 
worked for 10 years as a machinist and retired from that 
position in 1987.  The Board notes that the veteran retired 
from working after 30 plus years of employment following his 
approximately 2 years of service.  He reports he has not 
attempted to obtain employment since his retirement in 1987.

VA examination and outpatient treatment reports dated in 2000 
show that the veteran was assigned GAF scores of 60, 48, 44, 
40.  Under DSM-IV, a GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41 to 50 
is meant to indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  It is difficult to understand how 
the psychologist in October 2000 arrived at a GAF score of 
40, as described in DSM-IV, given that only lesser signs and 
symptoms are described in the clinical records, and in view 
of the veteran's actual occupational and social circumstances 
as described in the records.  The record demonstrates that 
the veteran has productive relationships with friends and 
relatives.  Mental status examination shows the veteran is 
oriented and alert to person, place, time and situation.  He 
has no hallucinations or delusions and his thought process is 
linear and goal directed.  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

The Board notes that the same VA psychologist has stated in 
August, October and December 2000 reports, that the veteran's 
service-connected disabilities including PTSD resulted in the 
veteran's unemployability.  In December 2000, the 
psychologist diagnosed severe PTSD, unemployable.  The Board, 
however, observes that the record fails to demonstrate that 
the veteran's PTSD alone prevents him from being employed.  
The record does not substantiate the VA psychologist's 
assessment that the veteran is unemployable due to PTSD.  The 
evidence shows that the veteran has a history of working as a 
shoe salesman, working as a pharmacist and working as a 
machinist.  There is nothing in the record showing that the 
veteran's PTSD prevents him from currently being able to 
perform these past positions.  His mental status examinations 
show that he currently has average intelligence, he has good 
eye contact, he has no auditory or visual hallucinations, his 
memory for immediate events is only mildly impaired, but his 
remote memory is intact.  For the most part, he is able to 
concentrate.  Moreover, the Board notes that on a September 
2000 VA psychiatric examination, the veteran was found to 
have no more than moderate occupational impairment caused by 
PTSD alone.  The psychiatrist stated that his occupational 
impairment with consideration of his physical limitations 
would be much more severely impaired as the veteran was 
unable to even talk to him without losing his breath.  

The Board finds that the September 2000 VA psychiatrist's 
assessment of the veteran having no more than moderate 
occupational impairment is more probative than the 
assessments made by the VA psychologist in 2000, asserting, 
in essence, that the veteran's PTSD symptoms rendered him 
unemployable.  In this regard, in September 2000, the VA 
psychiatrist reviewed the veteran's claims file, including 
the veteran's psychiatric history.  In addition, in September 
2000, the VA psychiatrist's finding that the veteran had only 
moderate occupational impairment is consistent with the 
evidence of record, including mental status examination 
reports, and history obtained by the veteran.  The 2000 VA 
psychologist opinions to the effect that the veteran was 
unemployable due to PTSD does not appear to be based on any 
concrete clinical findings.  There is no support in the 
record, including mental status examination reports, to 
support the VA psychologist's opinion, including his October 
2000 assertion that [as a result of PTSD symptoms] the 
veteran's behavior, emotions and cognition were unreliable 
and unpredictable and therefore he would not be able to work 
a regular day to day 40 hour a week job. 

The veteran is over 76 years of age and has numerous serious 
physical disorders.  The record shows that the veteran has 
cataracts, coronary artery disease, hyperlipidemia, 
Alzheimer's disease, congestive heart disease, degenerative 
joint disease, cervical spondylosis, COPD and a history of 
cancer.  It is interesting to note that the VA psychologist, 
in stating that the veteran's PTSD symptoms rendered him 
unemployable, did not consider the impact the veteran's 
serious physical impairments have on his ability to work.  
Such obvious omission causes the Board to question the 
probative value of the psychologist's opinion.  This is so, 
especially in light of a March 2000 VA examination for 
housebound status or for the permanent need for regular aid 
and attendance report.  This report shows that the veteran's 
coronary artery disease and COPD causes the veteran to be 
housebound and also causes him to be in need of daily 
personal health care services of a skilled provider.

In light of the foregoing, it does not appear that the 
veteran's PTSD symptoms are of a magnitude to cause more than 
some occupational impairment with reduced reliability and 
productivity (50 percent criteria).  

As to the veteran's social impairment, the Board notes that 
it has not been alleged that the veteran has problems getting 
along with others.  The evidence shows that he has friend 
whom he sees several times a week and he has family, which he 
sees daily.  Based on the foregoing, in September 2000, a VA 
psychiatrist stated that the veteran's social adaptability 
was only mildly impaired.  Consequently, the Board must 
conclude that the veteran's social impairment is not of a 
magnitude to cause more than some occupational impairment 
with reduced reliability and productivity (50 percent 
criteria).  Even assuming that the veteran's social 
impairment from his PTSD was worse, his social impairment is 
to be evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.126.

For the most part, recent mental status examinations show the 
veteran was neatly dressed and groomed.  He was oriented and 
alert to person, place, time and situation.  He had good eye 
contact.  He had no hallucinations or delusions.  He was not 
homicidal or suicidal.  His thought process was linear and 
goal directed.  His insight and judgment were good and he had 
average intelligence.  Although the veteran was noted to have 
an affect which was mildly constricted, a mood which was 
slightly subdued and slow speech, the Board observes that 
such findings fail to meet the criteria for the next higher 
rating of 70 percent. 

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's PTSD produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) as amended by 
VCAA, § 3 (to be codified at 38 U.S.C. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for right knee instability 
(rated 30 percent), arthritis of the right knee with 
limitation of motion (rated 10 percent) and for PTSD (rated 
50 percent).  The combined rating, under the combined ratings 
table of 38 C.F.R. § 4.25 is 70 percent.  Therefore, the 
veteran meets the percentage requirements of 38 C.F.R. § 
4.16(a), for consideration for a total unemployability rating 
on a schedular basis, and the determinative issue becomes 
whether he is unemployable due to service-connected 
disabilities.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19 (emphasis added).

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The record shows that the veteran has completed 2 to 4 years 
of college (see November 1997 VA examination report and a May 
2000 application for increased compensation based on 
unemployability).  His past work experience includes work as 
shoe salesman, a pharmacist and a machinist.  The record 
shows that the veteran retired from being a pharmacist in 
1969 and retired in 1987 after 10 years of working as a 
machinist.  The veteran does not contend and the record does 
not show that he retired from any of his past employment 
positions as a result of his service-connected PTSD.  
Although the veteran asserts that he stopped working due to 
his service-connected right knee disorders, there is no 
evidence in the record to substantiate this assertion.

The evidence does not show that the veteran's service-
connected right knee disorders and PTSD have a significant 
adverse impact on his ability to work.  It appears from the 
record that his nonservice-connected disabilities (cataracts, 
coronary artery disease, hyperlipidemia, Alzheimer's disease, 
congestive heart disease, degenerative joint disease, 
cervical spondylosis without myelopathy and COPD) have a 
significant impact on his ability to work.  In September 
2000, the VA psychiatrist stated that the veteran's ability 
to maintain employment and perform job duties in a reliable 
flexible and efficient manner related to PTSD was moderately 
impaired, but that with consideration of his physical 
limitations it would be much more severely impaired.  The 
examiner then stated that the veteran was unable to talk to 
the examiner without losing his breath and had to ambulate 
with a wheelchair.  

The Board notes that a VA psychologist has stated in August, 
October and December 2000 reports that the veteran was 
unemployable due to his service-connected disabilities, 
including PTSD.  In October 2000, the psychologist stated 
that the veteran's behavior, emotion, and cognition were 
unreliable and that as a result it would not be acceptable 
for him to work on any regular day-to-day, 40 hour a week 
job.  He stated that the veteran would not be able to 
tolerate the stress without increasing PTSD symptoms.  In 
December 2000, the psychologist diagnosed severe PTSD, 
unemployable.  The Board finds that the VA psychologist's 
opinion with respect to the veteran's employability has 
little probative value in light of the evidence of record.  
Recent VA examination in September 2000 shows that the 
veteran's industrial adaptability is only moderately impaired 
as a result of the veteran's service-connected PTSD.  This 
finding is more probative than the psychologist assessment 
that the veteran is unemployable as a result of PTSD.  The 
September 2000 report is consistent with the other clinical 
findings of record.  August and December 2000 outpatient 
treatment reports from a VA psychiatrist shows that the 
veteran's PTSD was stable.  In fact, when treated in August 
2000, the veteran reported that he was doing well and that 
his sleep was fair.  A review of mental status examination 
reports from 2000 shows that the veteran has average 
intelligence, he has good eye contact, he has no auditory or 
visual hallucinations, his memory for immediate events is 
only mildly impaired, but his remote memory was intact.  
Additionally, for the most part, it is shown that he is able 
to concentrate.  These findings tend to show that the veteran 
is not precluded from all forms of gainful employment as a 
result of his service-connected PTSD.  With respect to his 
service-connected right knee disorder, the evidence fails to 
show that his right knee condition prevents all forms of 
employment, to include sedentary work.

The Board notes that the veteran retired from being a 
pharmacist in 1969 and retired from being a machinist in 
1987.  There is no objective evidence showing that the 
veteran retired due to his service-connected right knee 
disorders and PTSD.  The Board notes that the veteran has 
stated that since he retired in 1987 he has not worked and 
has not attempted to find employment.  

Moreover, while the VA psychologist stated that the veteran's 
service-connected disabilities, including PTSD rendered the 
veteran unemployable, there is no indication as to whether 
the he had knowledge as to what the veteran's service-
connected disabilities were.  Besides PTSD, the veteran's 
only other service connected disabilities involve the 
veteran's right knee.  The record demonstrates that the 
veteran uses a wheelchair.  While the veteran has claimed 
that he uses a wheelchair due to service-connected right knee 
disorders, the medical evidence tend to show that his 
coronary artery disease and COPD requires the use of a 
wheelchair.  In September 2000, a VA examiner noted that the 
veteran was winded just from talking.  At that time, the 
veteran reported that his congestive heart failure caused him 
to have shortness of breath.  On March 2000 examination, the 
examiner noted that the veteran had severe dyspnea on 
exertion.  Irrespective of whether the veteran's use of a 
wheelchair is due to his service-connected right knee 
disorders, the evidence does not show that the veteran is 
unemployable as a result of such wheelchair use.  There are 
numerous individuals, including veterans, who are able to 
engage in substantially gainful employment in spite of 
required wheelchair use.  Although the veteran may have 
problems performing certain manual labor positions as a 
result of the service-connected right knee disorders, there 
is no indication that he would not be able to perform a wide 
range of sedentary employment given his educational and 
occupational background.

The Board is of the opinion that the veteran's nonservice-
connected disabilities have a great impact on the veteran's 
ability to work.  Such is demonstrated on a March 2000 VA 
examination report pertaining to housebound status or the 
permanent need for regular aid and attendance.  The report 
shows that the veteran is diagnosed as having COPD and 
coronary artery disease.  As a result of these disorders, the 
examiner stated that the veteran was housebound and that he 
required the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care.

Despite some limitations imposed by service-connected 
disabilities (right knee disorders and PTSD), the veteran is 
fully cable of performing the physical and mental acts 
required for gainful employment, including his past job in 
sales and as a pharmacist.  His completed years of college, 
and years of employment in a variety of areas provide ample 
experience, which could be used in a number of sedentary 
positions.  There is no probative evidence showing that the 
veteran is unable to work now, due to his service-connected 
right knee disorders or PTSD.  The evidence shows that he has 
numerous nonservice-connected disabilities, which have a 
significant impact on his ability to work.  There is no 
evidence showing that the veteran's service-connected right 
knee disabilities and PTSD would prevent him from performing 
his past employment position or any other sedentary position.  
Under the circumstances of the instant case, there is nothing 
in the record, which takes the veteran's case outside of the 
norm of similarly situated veterans with a similar disability 
rating.  VanHoose, supra.

The Board concludes that the weight of the evidence 
establishes that the veteran's service-connected disabilities 
alone do not prevent him from securing or following a 
substantially gainful occupation, and he does not meet the 
criteria for a TDIU rating.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a TDIU rating must 
be denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

C.  Special monthly compensation based on the need for aid 
and attendance or based on being housebound

The veteran also claims he is entitled to special monthly 
compensation based on the need for aid and attendance or 
because of housebound status.

The veteran's service-connected disabilities include right 
knee instability (rated 30 percent), arthritis of the right 
knee with limitation of motion (rated 10 percent) and PTSD 
(rated 50 percent). 

The law provides for special monthly compensation when, as a 
result of service-connected disabilities, a veteran is in 
need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).  Special 
monthly compensation may also be paid if, by reason of 
service-connected disability, a veteran is permanently 
housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 
Special monthly compensation at the housebound rate is also 
payable if the veteran has a service-connected disability 
rated 100 percent, plus additional service-connected 
disabilities independently ratable at 60 percent; but the 
veteran does not qualify under this provision.  Id.

The evidence shows the veteran is housebound and that he is 
in need of aid and attendance of another person; however, 
this is clearly due to the effects of the non-service-
connected disorders, including coronary artery disease and 
COPD.  There is no medical evidence suggesting that the 
veteran's PTSD rated 50 percent disabling together with his 
right knee disorders rated 30 percent and 10 percent 
disabling requires aid and attendance or has resulted in 
housebound status.  A March 2000 VA examination for 
housebound status or permanent need for regular aid and 
attendance shows that the veteran has severe dyspnea on 
exertion and that he ambulated with the use of a wheelchair.  
The examiner diagnosed severe COPD and coronary artery 
disease.  Based on the veteran's diagnoses, the examiner 
stated that the veteran was housebound and that he required 
the daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home or other institutional care.

Given the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim for 
special monthly compensation.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) as amended by VCAA, § 3 (to be codified at 
38 U.S.C. § 5107(b)); Gilbert, supra.



ORDER

An increased rating for PTSD is denied.

A TDIU rating is denied

The claim for special monthly compensation based on the need 
for aid and attendance or based on being housebound is 
denied.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

